Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 6, 2020

                                            No. 04-20-00159-CV

     IN RE ROSENBLATT LAW FIRM PC, Brettonwoods Properties LLC, and James D.
                            Rosenblatt, Relators

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On March 12, 2020, relators filed a petition for writ of mandamus. Relators also filed a
motion for stay of the underlying proceedings pending final resolution of the petition for writ of
mandamus, which this court granted on March 31, 2020. The real parties in interest filed a
response. After considering the petition, the response, and the record, this court concludes relators
are not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See
TEX. R. APP. P. 52.8(a). The stay imposed on March 31, 2020 is lifted.

        It is so ORDERED on May 6, 2020.


                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause No. 2019CI15282, styled Michael H. Schlatter and Jacquelyn R. Schlatter,
Individually and As Trustees of The Schlatter Family Trust v. Rosenblatt Law Firm PC, Brettonwoods Properties LLC,
and James D. Rosenblatt, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Cynthia
Marie Chapa presiding.